NOT DESIGNATED FOR PUBLICATION

                          STATE OF LOUISIANA


                           COURT OF APPEAL


                             FIRST CIRCUIT


                              2022 ca, 0506


                         DAMOND J. WASHINGTON


                                VERSUS


         LOUISIANA DEPARTMENT OF PUBLIC SAFETY &
                             CORRECTIONS


                           DATE OF JUDGMENT:
                                                     NOV 0 7 2022

    ON APPEAL FROM THE NINETEENTH JUDICIAL DISTRICT COURT
         PARISH OF EAST BATON ROUGE, STATE OF LOUISIANA
                    NUMBER 708010, SECTION 24

                 HONORABLE DONALD R. JOHNSON, JUDGE




Damond J. Washington                   Plaintiff A
                                                 - ppellant
Winnsboro, Louisiana                   Pro Se


Jonathan R. Vinning                    Counsel for Defendant -Appellee
Elizabeth B. Desselle                  Louisiana Department of Public Safety
Baton Rouge, Louisiana                 and Corrections




                BEFORE: THERIOT, CHUTZ, AND RESTER, JJ.




Disposition: AFFE MED.
CHUTZ, I


          Plaintiff-appellant, Damond J. Washington,    a prisoner in the custody of
defendant,     Louisiana Department of Public Safety and Corrections (            DPSC),


appeals the district court' s judgment, dismissing his petition for judicial review of

his request for administrative remedy procedure (          ARP)     that   challenged   the


calculation of his release date. For the following reasons, we affirm.

                 FACTUAL AND PROCEDURAL BACKGROUND


          Washington was arrested on May         25,   2015.   On   October    24,   2016,


Washington pled guilty in Orleans Parish to four charges asserted against him. For

each of counts 1 and 2, which were both charges of attempted second degree


murder, Washington was sentenced to seventeen years and six months at hard

labor.'    The criminal court expressly ordered the sentences for each of counts 1 and

2 were " concurrent with these counts: any and all counts." Also noted for each of


counts 1 and 2 was the designation, " A crime of violence is included in the


charges."     For each of counts 3 and 4, which were charges of possession of a

firearm or weapon by a felon, Washington was sentenced to twenty years at hard
labor.'    The criminal court expressly ordered the sentences for each of counts 3 and

4 were " concurrent with these counts: any and all counts." Credit for time served


applied to all four counts to which Washington pled guilty.

          While serving the four concurrent sentences in DPSC' s custody, Washington

initiated this ARP claim, averring that DPSC had misapplied the law in calculating

the diminution of the sentences for good behavior and, thus, the date of his release


from DPSC' s custody was incorrect. As relief, Washington requested that DPSC




  See La. R. S. 14: 27 and 30. 1.


  See La. R.S, 14: 95. 1.

                                             2
recalculate his release date. DPSC concluded its calculations were correct and

denied the requested relief.'


      Washington thereafter filed a petition for judicial review of the ARP in the

Nineteenth Judicial District Court. DPSC answered, maintaining that the ARP

relief was correctly denied. The district court commissioner subsequently issued a

report, recommending that DPSC' s decision be affirmed.' The district court judge

agreed with the recommendations and signed a judgment, affirming DPSC' s


decision and dismissing Washington' s claims with prejudice. Washington appeals.

                                              DISCUSSION


       La. R.S. 15: 1177( A)(9) sets forth the appropriate standard of review by the
district court,      which functions as an appellate court when reviewing DPSC' s

administrative decisions.       Judicial review is mandated to be conducted by the

district court without a jury and must be confined to the record.                           La. R.S.


15: 1177( A)(5).     Specifically, the court may reverse or modify the administrative

decision only if substantial rights of the appellant have been prejudiced because the

administrative       findings   are: (   1)    in    violation   of   constitutional   or
                                                                                            statutory

provisions, (   2)   in excess of the statutory authority of the agency, ( 3)           made upon



unlawful procedure, (     4) affected by other error of law, ( 5) arbitrary or capricious or

characterized by abuse of discretion, or ( 6) manifestly erroneous in view of the

reliable,   probative     and   substantial         evidence   on   the   whole   record.   La.   R. S.

15: 1177( A)( 9);     Wallace v. LeBlanc, 2017- 1551 (           La. App.   1st Cir. 6/ 21/ 18), 255


So. 3d 613, 615, writ denied, 2018- 1322 ( La. 5/ 28/ 19), 273 So. 3d 312.




3 The record, which was certified by DPSC as " true and exact copies of the entire administrative
proceedings" does not contain a first -step response.

4 The office of Commissioner of the 19th JDC was created by La. R.S. 13: 711 to hear and
recommend disposition of criminal and civil proceedings arising out of the incarceration of state
prisoners. La. R.S. 13: 713( A). The Commissioner' s written findings and recommendations are
submitted to a district court judge, who may accept, reject, or modify them. See La. R.S.
13: 713( C)( 5); Wallace v. LeBlanc, 2017- 1551 ( La. App. 1st Cir. 6121118), 255 So. 3d 613, 615
n.4, writ denied, 2018- 1322 ( La. 5128119), 273 So. 3d 312.
                                                      3
           On review of the district court' s judgment under La. R.S.                15: 1177,   no



deference is owed by the court of appeal to the factual findings or legal

conclusions of the district court, just as no deference is owed by the Louisiana
Supreme Court to factual findings or legal conclusions of the court of appeal.
Wallace, 255 So. 3d at 616.


           Washington asserts that the wrong version of La. R.S. 15: 571. 3, setting forth
the guidelines for diminution of sentences for good time, was applied by DPSC in
calculating his date of release. Washington points out that the crime of possession

of a firearm or weapon by a felon is not a crime of violence. He then reasons that

because the sentences of the longest duration that he received were the two

sentences of twenty years for his violations of the crime of possession of a firearm

or weapon by a felon, the version of La. R.S. 15: 571. 3 as amended by La. Acts

2017, No. 280, § 3, effective November 1, 2017 ( Act 280), applies to all four of the


concurrent sentences imposed against him.


           Good time credits are determined by the law in effect at the time of the

commission of the offense. Wallace, 255 So. 3d at 617 ( citing Massey v. Louisiana

Dept of Pub. Safety &          Corr., 2013- 2789 ( La. 10115114), 149 So. 3d 780, 783- 86).


Since Act 280 had not taken effect on May 25,                2015, the date of Washington' s


offense for which he was arrest, its provisions are inapplicable to the calculation of


his release date. Thus, DPSC correctly denied Washington' s requested ARP relief,'

and the district court correctly dismissed his petition for judicial review with

prejudice.




5 See La. Acts 1995, No. 1099, effective January 1, 1997, which amended La. R. S. 15: 571. 3 to
state, "   The amount of diminution of sentence allowed under the provisions of this Section shall
be at the rate of thirty days for every thirty days in actual custody except for an inmate convicted
a first time of a crime of violence ... who shall earn diminution of sentence at a rate of three days
for every seventeen days in actual custody."
                                                  4
                                       DECREE


      The district court judgment, dismissing Washington' s petition for judicial

review of DPSC' s denial of the request for recalculation of his release date is

affirmed.   Appeal   costs   are   assessed   against   plaintiff-appellant,   Damond   J.

Washington.

      AFFIRMED.




                                              W-